THERMOGENESIS CORP.
EXECUTIVE EMPLOYMENT AGREEMENT

THERMOGENESIS CORP. (“Employer”) and J. Melville Engle (“Executive”), agree as
follows:

1. Employment. Employer employs Executive and Executive accepts employment with
Employer on the terms and conditions set forth in this Employment Agreement
(“Agreement”).

2. Position; Scope of Employment. Executive shall have the position of Chief
Executive Officer of the Employer. Executive agrees to perform such services
customary to such position or offices and as shall be assigned to him by the
Employer’s Board of Directors. Executive shall report directly to the Employer’s
Board of Directors.

2.1. Entire Time and Effort. Executive shall devote Executive’s full working
time, attention, abilities, skill, labor and efforts to the performance of his
employment. Executive shall not, directly or indirectly, alone or as a member of
a partnership or other organizational entity, or as an officer of any
corporation (other than any which are owned by or affiliated with Employer)
(i) be substantially engaged in or concerned with any other commercial duties or
pursuits, (ii) engage in any other business activity that will interfere with
the performance of Executive’s duties under this Agreement, except with the
prior written consent of Employer, or (iii) join the board of directors of any
other corporation; provided, however, that Executive may join the board of
directors of no more than one unaffiliated corporation so long as such
corporation is not directly competitive to the current or future operations of
Employer.

2.2. Rules and Regulations. Executive agrees to observe and comply with
Employer’s rules and regulations (including Employer’s code of ethics and
insider trading policy) as provided by Employer and as may be amended from time
to time by Employer and will carry out and perform faithfully such orders,
directions and policies of Employer. To the extent any provision of this
Agreement is contrary to an Employer rule or regulation, as such may be amended
from time to time, the terms of this Agreement shall control.

2.3. Limitations Upon Authority to Bind Employer. In his capacity as Chief
Executive Officer, Executive shall not engage in any of the following actions on
behalf of Employer without the prior approval of Employer: (i) borrow or obtain
credit in any amount or execute any guaranty, except for items purchased from
vendors in the ordinary course of Employer’s operations; (ii) expend funds for
capital equipment in excess of expenditures expressly budgeted by Employer, if
applicable, or in the event not budgeted, not to exceed the amounts set forth in
subparagraph (iii); (iii) sell or transfer capital assets exceeding Two Hundred
Thousand Dollars ($200,000) in market value in any single transaction or
exceeding Five Hundred Thousand Dollars ($500,000) in the aggregate during any
one fiscal year; (iv) execute any lease for real property; or (v) exercise any
authority or control over the management of any employee welfare or pension
benefit plan maintained by Employer or over the disposition of the assets of any
such plan.

3. Term. The term of this Agreement shall be for a period of three (3) years
which shall commence on April 16, 2009 and end on April 15, 2012 (subject to
adjustment to an earlier start date and termination date by mutual agreement);
unless terminated earlier as provided in Section 5 below. This Agreement shall
be renewable by mutual written agreement.

4. Compensation. Employer shall pay to or provide compensation to Executive as
set forth in this Section 4. All compensation of every description shall be
subject to the customary withholding tax and other employment taxes as required
with respect to compensation paid to an employee.

4.1. Base Salary. Employer shall pay Executive a base salary of Three Hundred
Fifty Thousand Dollars ($350,000) per year commencing on April 14, 2009 (“Base
Salary”). Executive’s Base Salary shall be payable in accordance with Employer’s
regular pay schedule, but not less frequently than twice per month.

4.2. Review. Executive’s Base Salary and duties shall be reviewed by the
Compensation Committee of the Board of Directors at least annually. During the
review, duties will be outlined and compensation may be adjusted up or down
accordingly, at the discretion of the Compensation Committee. On the date of
Employer’s annual meeting of stockholders and on each subsequent annual meeting
of stockholders during the term of this Agreement, or at such other time as the
Governance and Nominating Committee may establish in its discretion, the
Governance and Nominating Committee shall review the previous year’s performance
of Executive.

4.3. Cash/Stock Bonuses. In addition to the Base Salary provided for in sections
4.1 and 4.2, Executive is eligible to receive cash bonus of up to 35% of Base
Salary, based on performance weighted bonus objectives, and partially based on
discretion. In addition to cash bonus, bonuses may include stock options and
restricted stock awards. The Executive will have the initial objective of
developing and implementing a bonus/incentive program for all senior staff and
employees that are tied to the Executive’s objectives and the Company’s goals
for each fiscal year such that if senior staff does not achieve bonus, the
Executive will not achieve bonus. The bonus/incentive program shall be discussed
and approved by the Compensation Committee and by the Board of Directors prior
to June 30, 2009. .

4.4. Stock Option Grants/Stock Grants. In addition to Base Salary provided for
in Sections 4.1 and 4.2, Executive is eligible to receive an award of stock
options as may be determined from time to time by Employer’s Compensation
Committee which consists of disinterested directors who administer Employer’s
Equity Incentive Plans. At the inception of this Agreement, and subject to Plan
requirements, Employee shall be granted an initial four (4) year option to
acquire 700,000 shares of the Employer’s common stock, with three (3) year
vesting. The Board of Directors will revisit option and equity awards annually
as part of Incentive Plans and performance.

4.5. Vacation and Sick Leave Benefits. Executive shall be entitled to accrue
four (4) weeks of paid vacation annually. While Employer encourages Executive to
take vacation, if he does not use all vacation accrued in each calendar year,
Executive may carry it over from year to year; provided, however, that the
maximum accrual of Executive’s vacation shall be capped at one and one-half (1 &
1/2) times the annual accrual rate. Once the cap is reached, Executive shall no
longer accrue vacation until such time as he uses accrued vacation and his
accrued and unused vacation days fall below the cap, at which time he will again
begin to accrue vacation at the appropriate accrual rate. Any vacation benefit
granted or paid to Executive is based solely on his Base Salary. Executive shall
be entitled to sick leave in accordance with Employer’s sick leave policy, as
amended from time to time.

4.6. Other Fringe Benefits. Executive shall participate in all of Employer’s
fringe benefit programs in substantially the same manner and to substantially
the same extent as other similar employees of Employer, excluding only those
benefits expressly modified by the terms hereof.

4.7. Expenses. Executive shall be reimbursed for his reasonable business
expenses, subject to the presentation of evidence that such expenses are made in
accordance with established policies adopted by Employer from time to time.
Executive shall be paid a $15,000 annual car allowance, payable bi-weekly in
accordance with the Employer’s payroll schedule..

4.8. Compensation From Other Sources. Any proceeds that Executive shall receive
by virtue of qualifying for disability insurance, disability benefits, or health
or accident insurance shall belong to Executive. Executive shall not be paid
Base Salary in any period in which he receives benefits as determined and paid
under Employer’s long-term disability policy. Benefits paid to Executive under
Employer’s short-term disability policy shall reduce, by the same amount, Base
Salary payable to Executive for such period.

5. Early Termination. Executive’s employment with Employer may be terminated
prior to the expiration of the term of this Agreement, upon any of the following
events: (i) the mutual agreement of Employer and Executive in writing; (ii) the
disability of Executive due to physical or mental illness, which shall, for the
purposes of this Agreement, mean Executive’s inability, for a period exceeding
three (3) months, to substantially perform his duties on a full time basis;
(iii) Executive’s death; (iv) notice of termination by Employer for “cause” (as
defined in Section 5.1); (v) Employer’s cessation of business; (vi) written
notice of termination by Employer without cause, subject to the provisions for
compensation upon early termination in Section 5.3(b); (vii) upon a Change in
Control (as defined below) of Employer (as defined in and under the
circumstances described in Section 5.3(d)).

5.1. Definition of Cause. For purposes of this Agreement, “Cause” is defined as:
(i) willful or habitual breach of Executive’s duties; (ii) fraud, dishonesty,
deliberate injury or intentional material misrepresentation by Executive to
Employer or any others; (iii) embezzlement, theft or conversion by Executive;
(iv) unauthorized disclosure or other use of Employer’s trade secrets, customer
lists or confidential information; (v) habitual misuse of alcohol or any
non-prescribed drug or intoxicant; (vi) willful misconduct that causes material
harm to Employer, (vii) willful violation of any other standards of conduct as
set forth in Employer’s employee manual and policies, (viii) conviction of or
plea of guilty or nolo contendere to a felony or misdemeanor involving moral
turpitude, (ix) continuing failure to communicate and fully disclose material
information to the Board of Directors, the failure of which would adversely
impact the Company or may result in a violation of state or federal law,
including securities laws, or (x) debarment by any federal agency that would
limit or prohibit Executive from serving in his capacity for Employer under this
Agreement.

5.2. Damages. If Employer terminates Executive for cause, Employer shall be
entitled to damages and all other remedies to which Employer may otherwise be
entitled.

5.3. Compensation Upon Early Termination.



  (a)   If Executive resigns during the term of this Agreement (without mutual
consent of Employer), or if this Agreement is terminated by Employer for cause,
Executive shall be entitled only to all accrued but unpaid Base Salary and
vacation pay accrued through the date of delivery of the notice of termination.
Employer shall make this payment to Executive on the effective date of his
termination of employment. All non-vested options and restricted stock shall be
deemed canceled as of that date.



  1)   If Executive is involuntarily terminated without cause, (as “cause” is
defined in Section 5.1 above), in addition to the accrued and unpaid Base Salary
and accrued and unused vacation due as of the date of termination, Employer will
also pay to Executive as liquidated damages and in lieu of any and all other
claims which Executive may have against Employer, the sum equal to nine
(9) months of Base Salary, payable bi-weekly in accordance with the Company’s
payroll dates.

Employer’s payment pursuant to this subparagraph shall fully and completely
discharge any and all obligations of Employer to Executive arising out of or
related to: (i) Executive’s employment with, and/or separation from employment
with Employer; and (ii) this Agreement. The payment(s) made hereunder shall
constitute liquidated damages in lieu of any and all claims which Executive may
have against Employer or any of its officers, directors, employees, or other
agents, except for any obligations under the workers’ compensation laws
including Employer’s liability provisions.

Initials: Executive /s/ JME Employer /s/ MTP



(c)   If Executive’s employment is terminated as a result of death or total
disability, Executive shall be entitled to accrued and unpaid Base Salary and
accrued and unused vacation due as of the date of termination. The date of
termination shall be deemed the date of death or, in the event of disability,
the date Executive qualified for total disability payments under Employer’s
long-term disability plan.



  (d)   If Executive’s employment is terminated as a result of a Change in
Control of Employer, Executive shall be entitled to a lump-sum payment equal to
eighteen months of Executive’s Base Salary at the time. A “Change in Control”
shall mean an event involving one transaction or a related series of
transactions in which one of the following occurs: (i) Employer issues
securities equal to 33% or more of Employer’s issued and outstanding voting
securities, determined as a single class, to any individual, firm, partnership
or other entity, including a “group” within the meaning of Section 13(d)(3) of
the Securities Exchange Act of 1934; (ii) Employer issues securities equal to
33% or more of the issued and outstanding common stock of Employer in connection
with a merger, consolidation or other business combination; (iii) Employer is
acquired in a merger or other business combination transaction in which Employer
is not the surviving company; or (iv) all or substantially all of Employer’s
assets are sold or transferred to a third party.



  (e)   Except as expressly provided otherwise above, all compensation described
in this Section 5.3 shall be due and payable in installments at least twice
monthly or at the time of the delivery of notice of termination, at Employer’s
sole discretion and election.

6. Proprietary Information; Confidentiality.

6.1. Confidential Information. Executive during the course of his duties will be
handling financial, accounting, statistical, marketing and personnel information
of Employer and/or its customers or other third-parties. All such information is
confidential and shall not be disclosed, directly or indirectly, or used by
Executive in any way, either during the term of this Agreement or at any time
thereafter except as required in the course of Executive’s employment with
Employer. Executive agrees not to disclose to any others, or take or use for
Executive’s own purposes or purposes of any others, during the term of this
Agreement, any of Employer’s Confidential Information (as defined below).
Executive agrees that these restrictions shall also apply to (1) Confidential
Information belonging to third parties in Employer’s possession, and (2)
Confidential Information conceived, originated, discovered or developed by
Executive during the term of this Agreement. “Confidential Information” means
any Employer proprietary information, trade secrets or know-how (of any kind,
type or nature, whether written, stored on magnetic or other media, or oral),
including, but not limited to, research, plans, services, customer lists,
Employer’s computer programs or computer software, marketing, finances or other
business information that has been compiled, prepared, devised, developed,
designed, discovered, or otherwise learned by Executive during the course of his
employment and/or disclosed to Executive by Employer, either directly or
indirectly, in writing, orally, or by observation of any business conduct.
Confidential Information does not include any of the foregoing items that has
become publicly known and made generally available through no wrongful act of
Executive. Executive further agrees not to use improperly or disclose or bring
onto the premises of Employer any trade secrets of another person or entity
during the term of this Agreement.

6.2. Return of Property. Executive agrees that upon termination of employment
with Employer, Executive will deliver to Employer all devices, records, data,
disks, computer files, notes, reports, proposals, lists, correspondence,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by Executive pursuant to employment with Employer
or otherwise belonging to Employer, its successors or assigns.

6.3. Employment Information. Executive represents and warrants to Employer that
information provided by Executive in connection with his employment and any
supplemental information provided to Employer is complete, true and materially
correct in all respects. Executive has not omitted any information that is or
may reasonably be considered necessary or useful to evaluate the information
provided by Executive to Employer. Executive shall immediately notify Employer
in writing of any change in the accuracy or completeness of all such information

6.4. Other Agreements. Executive represents that the performance of all the
terms of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by Executive in confidence or in trust prior to
employment with Employer. Executive has not and shall not: (i) disclose or use
in the course of his employment with Employer, any proprietary or trade-secret
information belonging to another; or (ii) enter into any oral or written
agreement in conflict with this Agreement.

7. Duty of Loyalty; Fiduciary Duty; Covenant Not to Unfairly Compete.

7.1 Obligations During Employment. During the term of this Agreement, Executive
has a duty of loyalty and a fiduciary duty to Employer. Executive shall not,
directly or indirectly, whether as a partner, employee, creditor, stockholder,
or otherwise, promote, participate, or engage in any activity or other business
which is directly competitive to the current operations of Employer or the
currently contemplated future operations of Employer. The obligation of
Executive not to compete with Employer shall not prohibit Executive from owning
or purchasing any corporate securities that are regularly traded on a recognized
stock exchange or on over-the-counter market.

7.2 Obligations Post-Employment. To the fullest extent permitted by law, upon
the termination of Executive’s employment with Employer for any reason,
Executive shall not use any of Employer’s confidential proprietary or trade
secrets information to directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, director,
or any other individual or representative capacity, engage or participate in any
business, wherever located, that is in direct competition with the business of
Employer.

8. Inventions; Ownership Rights. Executive agrees that all ideas, techniques,
inventions, systems, formulas, discoveries, technical information, programs,
know-how, prototypes and similar developments (“Developments”) developed,
created, discovered, made, written or obtained by Executive in the course of or
as a result, directly or indirectly, of performance of his duties hereunder, and
all related industrial property, copyrights, patent rights, trade secrets, moral
rights and other forms of protection thereof, shall be and remain the property
of Employer. Executive agrees to execute or cause to be executed such
assignments and applications, registrations and other documents and to take such
other action as may be requested by Employer to enable Employer to protect its
rights to any such Developments. If Employer requires Executive’s assistance
under this Section 8 after termination of this Agreement, Executive shall be
compensated for his time actually spent in providing such assistance at an
hourly rate equivalent to the prevailing rate for such services and as agreed
upon by the parties.

9. Non-Solicitation; Post-Termination Cooperation.

9.1 Customers. During the term of this Agreement, Executive has a duty of
loyalty and a fiduciary duty to Employer. While employed by Employer, Executive
shall not divert or attempt to divert (by solicitation or other means), whether
directly or indirectly, Employer’s customers for the purpose of inducing or
encouraging them to sever their relationship with Employer or to solicit them in
connection with any product or service competing with those products and
services offered and sold by Employer. Also, to the fullest extent permissible
under applicable law, following termination of Executive’s employment with
Employer for any reason, Executive agrees not use any of Employer’s confidential
proprietary or trade secrets information to directly or indirectly divert or
attempt to divert (by solicitation or other means) Employer’s customers for the
purpose of inducing or encouraging them to sever their relationship with
Employer or to solicit them in connection with any product or service competing
with those products and services offered and sold by Employer.

9.2 Employees. To the fullest extent permissible under applicable law, Executive
agrees that both during the term of this Agreement and for a period of one
(1) year following termination of this Agreement, Executive shall not take any
action to induce employees or independent contractors of Employer to sever their
relationship with Employer and accept an employment or an independent contractor
relationship with any other business. However, this obligation will not affect
any responsibility Executive may have as an employee of Employer with respect to
the bona fide hiring and firing of Employer personnel.

9.3 Post-Termination Cooperation. For a period of one (1) month following any
termination of this Agreement, Executive will make himself available and assist
Employer, as reasonably requested, with respect to prior services, transition of
duties, and intellectual property filings and protection.

10. Arbitration; Remedies. Executive and Employer agree that any dispute between
the parties (including any affiliate, successor, predecessor, contractors,
employees, and agents of Employer) that may arise from Executive’s employment
with Employer or termination of Executive’s employment with Employer, and/or
regarding the rights or obligations of the parties under this Agreement, will be
submitted to binding arbitration. The arbitration requirement applies to all
statutory, contractual, and/or common law claims arising from the employment
relationship including, but not limited to, claims arising under Title VII of
the Civil Rights Act of 1964; the Age Discrimination in Employment Act; the
Equal Pay act of 1963; the California Fair Employment and Housing Act; the
California Labor Code; the Fair Labor Standards Act, the American With
Disabilities Act, and other applicable federal and state employment laws. Both
Employer and Employee shall be precluded from bringing or raising in court or
another forum any dispute that was or could have been submitted to binding
arbitration. This arbitration requirement does not apply to claims for workers’
compensation benefits, claims arising under ERISA, or claims for any provisional
or injunctive relief remedies as set forth in the California Code of Civil
Procedure (or any statute or law of similar effect concerning provisional or
injunctive relief remedies in any other applicable jurisdiction). In fact, the
parties agree that, in the event of a breach or threatened breach of
Sections 6-9 of this Agreement by Executive, monetary damages alone would not be
an adequate remedy to Employer for the injury that would result from such
breach, and that Employer shall be entitled to apply to any court of competent
jurisdiction for specific performance and/or injunctive relief (without posting
bond or other security) in order to enforce or prevent any violation of such
provisions of this Agreement. Executive further agrees that any such injunctive
relief obtained by Employer shall be in addition to monetary damages.

Binding arbitration under this Agreement shall be conducted in Sacramento
County, California in accordance with the California Arbitration Act, Code of
Civil Procedure sections 1280, et. seq. The arbitration shall be conducted
before a neutral arbitrator selected by both parties and shall otherwise be
conducted in accordance with the American Arbitration Association’s “National
Rules for the Resolution of Employment Disputes.” Where required by law,
Employer shall pay all additional costs peculiar to the arbitration to the
extent such costs would not otherwise be incurred in a court proceeding. Each
party shall pay their own attorney’s fees and costs. The parties will be
permitted to conduct discovery as provided by the California Code of Civil
Procedure. The arbitrator shall, within thirty (30) days after the conclusion of
the arbitration, issue a written award setting forth the factual and legal bases
for his or her decision and judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.

NOTE: THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A
JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS
OF THE EMPLOYER/EMPLOYEE RELATIONSHIP.

11. Actions Contrary to Law; Blue Pencil. Nothing contained in this Agreement
shall be construed to require the commission of any act contrary to law, and
whenever there is any conflict between any provision of this Agreement and any
statute, law, ordinance, or regulation, contrary to which the parties have no
legal right to contract, then the latter shall prevail; but in such event, the
provisions of this Agreement so affected shall be curtailed and limited only to
the extent necessary to bring it within legal requirements. The parties hereby
acknowledge that the restrictions set forth in Sections 6-9 have been
specifically negotiated and agreed to by the parties hereto and if the scope or
enforceability of any such section is in any way disputed at any time, and
should a court find that such restrictions are overly broad, the court may
modify and enforce the covenant to the extent that it believes to be reasonable
under the circumstances.

12. Internal Revenue Code.

12.1 Section 280G. Notwithstanding any other provision of this Agreement to the
contrary, if the right to receive or benefit from any payments under this
Agreement, including Section 5.3(d), either alone or together with other
payments that Executive has a right to receive from Employer, would constitute a
“parachute payment” (as defined in Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”)), all such payments will be reduced to the largest
amount that will result in no portion being subject to the excise tax imposed by
Section 4999 of the Code.

12.2 Section 162(m). Notwithstanding any provision of this Agreement to the
contrary, if Employer determines that compliance with Section 162(m) of the Code
is required or desired, all payments made under this Agreement to Executive will
comply with the requirements of Section 162(m) of the Code.

13. Miscellaneous.

13.1. Notices. All notices and demands of every kind shall be personally
delivered or sent by first class mail to the parties at the addresses appearing
below or at such other addresses as either party may designate in writing,
delivered or mailed in accordance with the terms of this Agreement. Any such
notice or demand shall be effective immediately upon personal delivery or three
(3) days after deposit in the United States mail, as the case may be.

EMPLOYER: ThermoGenesis Corp.

2711 Citrus Road

Rancho Cordova, California 95742

EXECUTIVE:

[Omitted]

13.2. Attorneys’ Fees; Prejudgment Interest. If the services of an attorney are
required by any party to secure the performance hereof or otherwise upon the
breach or default of another party to this Agreement, or if any judicial remedy
or arbitration is necessary to enforce or interpret any provision of this
Agreement or the rights and duties of any person in relation thereto, to the
extent permitted by law, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs and other expenses, in addition to any other relief to
which such party may be entitled. Any award of damages following judicial remedy
or arbitration as a result of the breach of this Agreement or any of its
provisions shall include an award of prejudgment interest from the date of the
breach at the maximum amount of interest allowed by law.

13.3. Choice of Law, Jurisdiction, Venue. This Agreement is drafted to be
effective in the State of California, and shall be construed in accordance with
California law. The exclusive jurisdiction and venue of any legal action by
either party under this Agreement shall be the County of Sacramento, California.

13.4. Amendment, Waiver. No amendment or variation of the terms of this
Agreement shall be valid unless made in writing and signed by Executive and
Employer. A waiver of any term or condition of this Agreement shall not be
construed as a general waiver by Employer. Failure of either Employer or
Executive to enforce any provision or provisions of this Agreement shall not
waive any enforcement of any continuing breach of the same provision or
provisions or any breach of any provision or provisions of this Agreement.

13.5. Assignment; Succession. It is hereby agreed that Executive’s rights and
obligations under this Agreement are personal and not assignable. This Agreement
contains the entire agreement and understanding between the parties to it and
shall be binding on and inure to the benefit of the heirs, personal
representatives, successors and assigns of the parties hereto.

13.6. Independent Covenants. All provisions herein concerning unfair competition
and confidentiality shall be deemed independent covenants and shall be
enforceable without regard to any breach by Employer unless such breach by
Employer is willful and egregious.

13.7. Entire Agreement. This document constitutes the entire agreement between
the parties, all oral agreements being merged herein, and supersedes all prior
representations. There are no representations, agreements, arrangements, or
understandings, oral or written, between or among the parties relating to the
subject matter of this Agreement that are not fully expressed herein.

13.8. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of the
Agreement which can be given effect without the invalid provision shall continue
in full force and effect and shall in no way be impaired or invalidated.

13.9. Captions. All captions of sections and paragraphs in this Agreement are
for reference only and shall not be considered in construing this Agreement.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH AFFECTS YOUR LEGAL
RIGHTS AND MAY BE ENFORCED BY THE PARTIES.

      Date: 4/10/2009  
EMPLOYER:
   
THERMOGENESIS CORP.
   
By: /s/ Matthew T. Plavan
   
 
   
Title: Chief Financial Officer
   
 
   
By: /s/ W. Myers, MD
   
 
   
Title: Chairman, Compensation Committee
   
 
Date: 4/10/2009  
EMPLOYEE:
   
By: /s/ J. Melville Engle
   
 

